ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 7/19/19 wherein the specification was amended; claims 1-28 were canceled; and claims 29-45 were added.
	Note(s):  Claims 29-45 are pending.

APPLICANT’S INVENTION
The instant invention is directed to compounds having the Formulae M-C-S-P and M-C-P as set forth in independent claim 29.  Also, the invention contains claims directed to a method of using the Formulae M-C-S-P and M-C-P as set forth in claims 38 and 42-45.  In addition, the instant application contains claims directed to a compound VHd, Figure 14, as set forth in independent claim 40.

APPLICANT’S ELECTION
Applicant’s election without traverse of Group I (claims 29-37 and 39) in the reply filed on 11/30/20 is acknowledged.  Thus, the restriction is still deemed proper and is made FINAL.  
	Note(#1):  The Examiner acknowledges Applicant’s elected species filed 11/30/20 wherein M = 68Ga, C = DOTA chelator; S = PEG12; and P = SEQ ID No. 1 (D-Cys-Met-Thz-Arg-Leu-Arg-Gly-Pen wherein Thz is thiazolidine-4-carboxylic acid and Pen is penicillamine).  Claims 29-36 and 39 read on the elected species.  Initially, the 
	Note(#2):  It should be noted that 37 is not of the same scope as independent claim 29.  Specifically, claim 37 is directed to structures that are devoid of M.  However, it is noted that independent claim 29 requires the presence of M.

WITHDRAWN CLAIMS
Claims 37, 38, and 40-45 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-35 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  (1) The instant application does not sufficiently describe the invention as it relates to peptides and pseudo-peptides having at most 30 amino acid residues capable of binding to low density lipoprotein receptors other than SEQ ID Nos. 1-9, 13, and 14. (2)  In addition, the instant application does not sufficiently describe the invention as it relates to (a) A1 and A4 values other than cysteine, 2-amino-3-mercaptopropanoic acid, S-acetylcysteine, 2-amino-3-)acetylthio)propanoic acid, selenocysteine, 2-amino-3-(seleno)propanoic acid, cysteinol, 3-mercaptopropanoc acid, and penicillamine; (b) A2 values other than proline, pyrolidine-2-carboxylic acid, homoproline, 2-(2-pyrrolidinyl)ethanoic acid, 3-hydroxyproline, 4-hydroxyproline, 3-methylproline, 3,4-dehydroproline, 3,4-methanoproline, 4-aminoproline, 4-oxoproline, thioproline, thiazolidine-4-carboxylic acid, 2-oxothiazolidine-4-carboxylic acid, indolin-2-carboxylic acid, pipecolic acid, piperidin-2-carboxylic acid, nipecotic acid, piperidin-3-carboxylic acid, 4-oxopipecolic acid, 4-hydroxypipecolic acid, amino-1-cyclohexanecarboxylic acid, and prolinol; and (c) A3 value other than glycine, 2-aminoethanoic acid, sarcosine, N-methylglycine, N-ethylglycine, allylglycine, 2-aminopent-4-enoic acid, 2-cyclopentylglycine, 2-cyclohexylglycine, 2,2-dipropylglycine, 2-(3-indolyl)glycine, 2-indanylglycine, 2-neopentylglycine, 2-octylglycine, 2-propargylglycine, 2-amino-pent-4-ynoic acid, 2-phenylglycine, 2-(4-chlorophenyl)glycine, azaglycine, glycinol, and 2-aminoethanol.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
	

DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-34 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, 13, 14, and 16-18 of Vlieghe et al (U.S. Patent No. 8,877,716) in view of Cyr (US Patent No. 7,481,993). 
	Specifically, Vlieghe et al disclose a cyclic peptide comprising the Formula A1-Met-A2-Arg-Leu-Arg-A3-A4 wherein when A1 = Cys; A2 = Thz; A3 = Gly; and A4 = Pen (see patented claim 1), Applicant’s SEQ ID No. 1 is encompassed.  Also, patented claim 9 discloses that one may have multiple peptides, a linker/spacer, and a substance of interest (e.g., a therapeutic agent, a diagnostic agent, or a medical imaging agent).  Patented claim 13 discloses that one has a pharmaceutical composition comprising at least one conjugated compound and one or more pharmaceutically acceptable excipients.  Patented claim 18 discloses that one had a peptide which may be indirectly conjugated to an active substance and that active substance may be a therapeutic agent, a diagnostic agent, or a medical imaging agent.  While Vlieghe et al do not specifically state that a chelator conjugated to a metal is used for imaging/diagnosis, it would have been obvious to a skilled artisan that a chelator conjugated to a imaging moiety is referenced because according to Cyr, it is well known in the art to generate a diagnostic or imaging agent by conjugating a metal to a chelator and attaching the metal chelator indirectly using a linker/spacer like that in Vlieghe et al to the metal-chelator moiety (see Cyr, entire document, especially, abstract; columns 45-58, claims 1, 6, 13, 16, 17, and 26).  Thus, the skilled artisan would recognize that ‘imaging agent’ or ‘diagnostic agent’ encompasses a chelator-metal moiety.  Hence, the inventions disclose overlapping subject matter.

Claims 29-34 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, 13, 14, and 16-18 of Khrestchatisky et al (U.S. Patent No. 8,729,029) in view of Cyr (US Patent No. 7,481,993). 
	Specifically, Khrestchatisky et al disclose a linear/cyclic peptides having up to 30 amino acid residues (see patented claim 1, 17, 18, and 20).  Also, patented claims 5 and 10, respectively, which discloses that one may have multiple peptides, a linker/spacer, and an active substance or a substance of interest (e.g., a therapeutic agent, a diagnostic agent, or a medical imaging agent).  Patented claims 14 and 19 which disclose that one has a pharmaceutical composition comprising at least one conjugated compound and one or more pharmaceutically acceptable excipients.  Patented claims 12 and 13 discloses that one may have a peptide which may be indirectly conjugated to an active substance and that active substance may be a therapeutic agent, a diagnostic agent, or a medical imaging agent.  While Khrestchatisky et al do not specifically state that a chelator conjugated to a metal is used for imaging/diagnosis, it would have been obvious to a skilled artisan that a chelator conjugated to a imaging moiety is referenced because according to Cyr, it is well known in the art to generate a diagnostic or imaging agent by conjugating a metal to a chelator and attaching the metal chelator indirectly using a linker/spacer like that in Khrestchatisky et al to the metal-chelator moiety (see Cyr, entire document, especially, abstract; columns 45-58, claims 1, 6, 13, 16, 17, and 26).  Thus, the skilled artisan would recognize that ‘imaging agent’ or ‘diagnostic agent’ encompasses a chelator-metal moiety.  Hence, the inventions disclose overlapping subject matter.

112 SECOND PARARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 29-35 and 39:  Claims 29 and 30 are ambiguous because the claim incorporates active steps into product claims.  Specifically, in claim 29, lines 5, 13, and 14, disclose the phrase ‘which forms a chelate with M’, ‘binds the low density lipoprotein receptor’, or ‘binds to a molecule distinct from LDLR’.  According to MPEP 2173.05(p), a single claim directed to both a product and method step for using the product to yield a desired end-product is indefinite.  Since claims 30-35 and 39 depend upon independent claim 29 for clarity, those claims are also vague and indefinite.
	Claim 30:  The claim is ambiguous because it is unclear what second targeting group Applicant is referring to that is compatible with the instant invention.  In particular, what is the first targeting agent in the conjugated compound of claim 29 such that it is distinguished from a second targeting group that is present in claim 30?
	Claims 31 and 32:  The claim is ambiguous because of the term ‘several’.  Specifically, the term ‘several’ according to any standard dictionary (e.g., Merriam-Webster’s Dictionary) is defined as ‘more than two, but not many’.  In particular, it is unclear how Applicant is defining the term several such that it is unclear what limitations/conditions Applicant is apply to the phrase ‘not many’ to determine the scope of the claim.  
	Claim 35:  The claim is ambiguous because it is unclear what functional derivatives of NODAGA, DOTA, NOTA, and DOTA-GA Applicant is referring to that are compatible with the instant invention.  In particular, it is unclear what portion of the parent structures are required in the derivatives such that the derivatives are considered as function derivatives of NODAGA, DOTA, NOTA, and DOTA-GA.

102/103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 30, 34, and 39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cyr (US Patent No. 7,481,993.
	Cyr discloses a peptide conjugate comprising a peptide and targeting moiety.  The peptide comprises from 4-20 amino acid residues and a chelator and a radioactive metal complexed thereto. The conjugate has a stabilizing sidechain that comprises a donor atom that is covalently linked to the chelator background (see entire document, especially, abstract; column 3, lines 12-35; column 14, line 35 – column 16, line 59; column 17, lines 45-50).  Cyr discloses that the peptide conjugate comprises amino acid residues that form the complexing amino acid sequence as well as amino acid residues that are not directly involved in the complexation of the radioactive metal.  These other amino acid residues may be present to (1) adjust the physical characteristics of the radiopharmaceutical; (2) adjust the biodistribution or clearance of the radiopharmaceutical; (3) provide a spacer between the targeting moiety and chelator; and (4) modify/enhance the targeting efficacy of the conjugate (column 3, lines 36-55).     
The peptide conjugate may have various radioactive metals including 68Ga, 64Cu, 99mTc, and 177Lu (column 21, lines 28-38).  The targeting moiety may be one that binds lipoproteins (column 22, line 42).  The targeting moiety may be indirectly linked to the peptide backbone of a further amino acid sequence (linking amino acid sequence) (column 24, lines 1-15).  In a preferred embodiment, the complexing amino acid sequence is covalently linked to a sulfur-containing sidechain of the targeting amino acid sequence through the moiety -CH2CO-.  In addition, Cyr discloses that the conjugate may be in a pharmaceutical compositions comprising a pharmaceutically acceptable carrier (column 24, 36-60).
	Thus, both Applicant and Cyr disclose a conjugate compound comprising a radionuclide, a chelator, a spacer/linker, and a peptide having at most 30 amino acid residues that is capable of binding to a lipoprotein.  It is duly noted that one may readily envision the other amino acid residues not involved in complexation of the metal due to a limited number of reasons (4 reasons, therefore a small Markush group) that Cyr discloses for having other amino acids residues present (column 3, lines 37-55).  Hence, the inventions disclose overlapping subject matter.
	Alternatively, if Cyr does not inherently teach the instant invention because it is asserted that the spacer/linker moiety is absent, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a spacer/linker for the following reasons.  According to Cyr, the peptide is 4-20 amino acid residues and optional has a single thiol moiety at the N- or C-terminus and the single thiol moiety is joined by amide bonds.  It is also disclosed that the peptide comprises amino acid residues forming the complexing amino acid sequence and other amino acid residues that are not directly involved in the complexation of the radioactive metal.  The purpose of the other amino acid residues include providing a spacer between the targeting moiety and chelator (column 3, lines 37-52).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a spacer/linker into the conjugate of Cyr.  Furthermore, due to a limited number of reasons (4 reasons, therefore a small Markush group) that Cyr discloses for having other amino acids residues present, one would be able to readily envision that the other amino acids that are not involved in the complexation of the radioactive metal may be present to provide a spacer between the targeting moiety and chelator.  Hence, the inventions disclose overlapping subject matter.

103 REJECTION
Claims 29-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vlieghe et al (US 8,877,716) in view of Cyr (US 7,481,993).
Vlieghe et al disclose peptides and pseudo-peptides that are used for diagnostic, therapeutic, and imaging purposes (see entire document, especially, abstract; column 9, lines 9-12; columns 11-12, bridging paragraph; columns 20, lines 8-25 and 51-63;columnss 49 and 50, claims 1-18).  In particular, the peptide or pseudo-peptide may have the Formula A1-Met-A2-Arg-Leu-Arg-A3-A4 wherein A1 and A4 are independently cysteine or an analogue thereof; A2 is proline or an analogue thereof; and A3 is glycine or an analogue thereof (column 7, line 58 – column 8, lines 32; column s 49-50, claims 1-18).  The peptides of Vlieghe et al have the ability to bind human low density lipoproteins (column 8, lines 33-38; column 11, lines 52-63).  Also, Vlieghe et al disclose that conjugates of the Formula VxLzDy wherein V is a peptide or pseudo-peptide; D is an active substance or a substance of interest; L is a spacer/linker; z is an integer between 1 and 10; and x and y are integers between 1 and 5 (columns 8-9, bridging paragraph).  The active substance or substance of interest may be any molecule of pharmaceutical interest including a therapeutic, diagnostic, or medical imaging agent (column 16, lines 6-8).  The substance of interest may be coupled indirectly by means of a linker/spacer at either terminal end of the peptide or at a sidechain of one of the constitutive amino acids of the sequence.  Possible spacers that may be utilized in Vlieghe et al include polyethylene glycol (PEG) (column 31, lines 54-55).
Vlieghe et al disclose SEQ ID Nos. 1-17 and 26-31 (column 13, line 30 – column 14, line 31) that bind LDLR.  Pharmaceutical compositions comprising the conjugate of Vlieghe et al and a pharmaceutically acceptable excipient are also an embodiment of Vlieghe et al (column 17, lines 22-29).  
Vlieghe et al fail to specifically state that a chelator and radionuclide are present.
	Cyr, see detailed discussion above.
	It would have been obvious to one of ordinary skill at the time the invention was made to modify the invention of Vlieghe et al using the teachings of Cyr and generate a conjugate compound of Formula M-C-S-P for the following reasons.  (1) Vlieghe et al discloses that it is well known in the art to have a conjugate comprising a peptide or pseudo-peptide of Formula A1-Met-A2-Arg-Leu-Arg-A3-A4 and that the Formula VxLzDy wherein V is a peptide or pseudo-peptide; D is an active substance or a substance of interest; L is a spacer/linker; z is an integer between 1 and 10; and x and y are integers between 1 and 5, illustrates that one may have multiple peptides/pseudo-peptides or metals (the active substance or subject of interest may be a therapeutic, diagnostic, or imaging agent).  Also, Vlieghe et al disclose that one may have a chelator present. (2) Cyr discloses that it is well known in the peptide art to conjugate a metal to a chelator using a radionuclide.  Since both Vlieghe et al and Cyr are directed to peptide conjugates that contain a chelator and peptide moiety, the references may be considered to be with the same field of endeavor.  Thus, the reference teachings are combinable.

CLAIM OBJECTION
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note(s):  Claim 36 is distinguished over the prior art of record for Applicant’s elected species.  The full scope of claim 36 was not searched.  Applicant elected the species wherein for the Formula M-C-S-P, M = 68Ga, C = DOTA chelator; S = PEG12; and P = SEQ ID No. 1 (D-Cys-Met-Thz-Arg-Leu-Arg-Gly-Pen wherein Thz is thiazolidine-4-carboxylic acid and Pen is penicillamine).

OBJECTION TO THE SPECIFICATION
The disclosure is objected to because of the following informalities:  the actual sequence for SEQ ID No. 14 is not in the specification.  Specifically, on page 32, SEQ ID No. 14 is referred to as Peptide D; however, the actual sequence is not provided.  On page 12, line 30, SEQ ID No. 14 is also referenced, but is not accompanied by what is the actual amino acid sequence.  However, in the sequence listing filed 7/19/19, SEQ ID No. 14 is listed as Cys-Arg-Met-Leu-Gly-Arg-Pro-Cys.  Thus, Applicant is respectfully requested, for clarity of the record, to incorporate ‘Cys-Arg-Met-Leu-Gly-Arg-Pro-Cys’ on page 12, line 30, wherein SEQ ID No. 14 is first referenced.  
Appropriate correction is required.

PRIORITY DOCUMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

COMMENTS/NOTES
It should be noted that the teachings found in Khrestchatisky et al (US Patent No 8,729,029) and Vlieghe et al (US Patent No. 8,877,716) are equivalent.

Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function (see independent claim 29, lines 7-8 and 14-15).  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 18, 2021